DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: fixing bar, 101 as described in the specification.  See Page 14.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities: On Page, 9, Para. 3.  Examiner recommends that Applicant specify where the elements described in Fig. 2, for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, and 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, lines 4, are unclear and need revision.  Also, Applicant should insert a “,” after “discharged” in line 8.  The following is an example of the claim, and is not intended to be limited to other suggestions.  In lines 3-9, does Applicant mean: 

a position determination portion configured to determine a cargo proceeding path towards a destination section where the cargo is finally discharged, and to control the movement of the cargo along the determined proceeding path;”?
Relative to claim 2, lines 1-2, are unclear since they appear to be the same as or similar to the features in claim 1.  Claim 1 already includes that the opening and closing devices are installed in a row, and are inclined.  Does Applicant mean: 
“wherein the slidable opening or closing devices installed in the row are located on top ends of the divided sections, and transfer the cargo by sliding the cargo when they are closed, and drop the cargo through an open space toward the divided section therebelow when they are opened.”?
Relative to claim 6, line 5, Applicant should revise, “to be moved by” for clarity.  In line 11, Applicant should replace “to move” with “that move”, for clarity.  In line 14, Applicant should replace, “to generate” with “that generate”.  In line 15, Applicant should change “in which the coupling force”, to “wherein the coupling force”, for clarity.  Applicant should make similar changes to claim 5.
Relative to claim 10, Applicant should change, “such” to “the” for clarity.
Relative to claim 11, in lines 1-2, Applicant the phrases “wherein in the applying of the electrical signal, in the case of the slidable opening or closing device to which the 
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (Japanese Patent Pub. JP 2001-269625 A).  Relative to claims 1-3, and 7-8, Kishimoto discloses: a cargo sorter (1)(Fig. 1-2) comprising: a plurality of divided sections (81, 105)(Fig. 1-2) which form a separate space (Fig. 2, 8, 10)(Para. 0049); a plurality of slidable opening or closing devices (see door body capable of opening and closing of Ref. 105, that is connected to Ref. 111; this door body is not shown in figures but included; Para. 0051) which each have an inclined surface (Fig. 2, 10) formed in a row (Fig. 1-2) at a position corresponding to each of the divided sections (81, 105) to be inclined as an openable or closable door so as to transfer cargo using the inclined surface (Para. 0058) and to sort the cargo by changing an approach path of the cargo by opening the door (door of Ref. 105, that is connected to Ref. 111, opens and closes to receive or not receive items into space, 105; Para. 0049; 0051-0052); a  by the position determination portion (Para. 0015; 0061);
the slidable opening or closing devices (door body of Ref. 105) are installed in a row on top ends of the divided sections (85, 105) to be inclined as the openable or closable doors (see door body of Ref. 105; Para. 0051) so as to transfer the cargo by sliding the cargo when they are closed, and to drop the cargo through an open space toward the divided section therebelow when they are opened (Para. 0051; 0055-0057); 
the opening or closing control portion (included in Ref. 6) separately controls operations of the slidable opening or closing devices (111 of Ref. 105) at the same time using a single driving portion commonly used by the slidable opening or closing devices (Para. 0055-0056); 
wherein before the cargo approaches the destination section, previous slidable opening or closing devices (door body of Ref. 105), which are closed, subsequently transfer the cargo to the next slidable opening or closing devices (Para. 0055-0057), and the slidable opening or closing device (door body of Ref. 105) located on a top end 
a transfer portion (included with Ref. 111) configured to transfer or divert the cargo, wherein the divided sections form a space (“gap”) separated from an approach position (Para. 0057), in which the cargo transferred or diverted by the transfer portion (111) drops or slides, and wherein the slidable opening or closing devices (door body of Ref. 105) are formed between the transfer portion (111) and the divided sections (105).

Relative to claim 9, the disclosure of Kishimoto includes: a method of sorting cargo, comprising: determining a certain destination section (Para. 0015), on which the cargo is to be loaded, among a plurality of divided sections (81, 105)(Fig. 1-2); driving a single driving portion (132)(Fig. 8); applying an electrical signal to a slidable opening or closing device (door body of Ref. 105, connected to Ref. 111) corresponding to the determined destination section (selected sort destination Ref. 105) while the driving portion (132) is driven (Para. 0061); and loading the cargo on the destination section through an opened space as the slidable opening or closing device (open door body of Ref. 105 that is connected to Ref. 111), to which the electrical signal is applied, is opened (Para. 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4 and 10 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Stone (US PG. 2014/0360926).  Relative to claims 4 and 10, Kishimoto discloses all claim limitations mentioned above, but does not expressly disclose: when a driving portion is driven, the opening or closing control portion selectively applies an electrical signal to a solenoid and determines whether to open or close each of the slidable opening or closing devices; or the applying of the electrical signal comprises, when the driving portion is driven, determining whether to open or close each of such slidable opening or closing devices by selectively applying the electrical signal to a solenoid.
Stone teaches: when a driving portion (77)(Fig. 3) is driven, the opening or closing control portion (see gate assemblies, 70) selectively applies an electrical signal to a solenoid (“solenoid”) and determines whether to open or close each of the slidable opening or closing devices (Para. 0037, see AC or DC solenoid, right column, middle of paragraph); and the applying of the electrical signal comprises, when the driving portion (77) is driven, determining whether to open or close each of such slidable opening or closing devices (gate assemblies, 70) by selectively applying the electrical signal to a solenoid (“solenoid”)(Para. 0037, middle of right column), for the purpose of providing a mail processing system for sequencing mail items from random order into a specific delivery point sequence order that reduces manual labor, eliminates errors, and minimizes downtime and late deliveries (Para. 0002; 0005; 0007).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the method of Kishimoto so that the opening or closing control portion .

Allowable Subject Matter
Claims 5-6, and 11 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: 
(Claim 5): the opening or closing control portion comprises: 
a single driving portion including a cylinder or a motor; a link structure comprising a fixing bar, fixing shafts mounted on both ends of the fixing bar, a moving bar formed to be spaced apart to be parallel from the fixing bar and coupled with the driving portion to be moved by driving of the driving portion, links mounted on both ends of the moving bar, and a connection member configured to connect the fixing shafts to the links; 
a plurality of first solenoids formed between both of the links of the moving bar to move while the links move; and 
a plurality of second solenoids each mounted in a position corresponding to each of the first solenoids for each of the slidable opening or closing devices to generate a 
(Claim 6): the opening or closing control portion comprises: 
a link structure comprising a fixing bar, fixing shafts mounted on both ends of the fixing bar, a moving bar formed to be spaced apart to be parallel from the fixing bar and coupled with the driving portion through a power transmission portion to be moved by driving of the driving portion, links mounted on both ends of the moving bar, and a connection member configured to connect the fixing shafts to the links;
the power transmission portion configured to connect the driving portion, the fixing bar, and the moving bar and to move the moving bar by rotating on a fixing shaft of the fixing bar when the driving portion is driven;
a plurality of first solenoids formed between both of the links of the moving bar to move while the links move; and 
a plurality of second solenoids each mounted in a position corresponding to each of the first solenoids for each of the slidable opening or closing devices to generate a coupling force with the first solenoid due to an electrical signal and move with the first solenoid, in which the coupling force with the first solenoid is released when the electrical signal is not generated, as claimed.
(claim 10): wherein the applying of the electrical signal comprises: 
in the applying of the electrical signal, when the slidable opening or closing device to which the electrical signal is applied, a first solenoid and a second solenoid that are formed in positions corresponding to each other, are coupled with each other 
when other slidable opening or closing devices to which the electrical signal is not applied, coupling between a first solenoid and a second solenoid, which correspond to each other, is released such that doors thereof may remain without change, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655